                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION

SANDRA GRAY,                     *

      Plaintiff,                 *

vs.                              *
                                         CASE NO. 3-17-cv-153 (CDL)
PEGGY BROWN, et al.,             *

      Defendants.                *


                             O R D E R

      Presently pending before the Court is Plaintiff’s motion

for default judgment as to Emmco, LLC (ECF No. 92).     Emmco, LLC

was served by publication pursuant to the Court’s order.      Order

Granting Mot. for Service by Publication (ECF No. 33); Notice of

Service by Publication (ECF No. 37).     Emmco, LLC did not answer

or otherwise respond, so Emmco, LLC is in default.        The Clerk

entered a default as to Emmco, LLC on October 15, 2019.

      By defaulting, a defendant admits the factual allegations

in a plaintiff’s complaint, and those facts must be accepted as

true for purposes of a motion for default judgment.     See, e.g.,

Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d

1298, 1307 (11th Cir. 2009).     Here, Plaintiff alleges that she

did not sign a May 2005 security deed under which her home was

collateral for a refinance loan and that the security deed is

thus void due to forgery.      Am. Compl. ¶¶ 28, 39, ECF No. 20.
But, these allegations of fact cannot be accepted as true to the

detriment of the non-defaulting Defendants.                     At the jury trial

on the claims against the non-defaulting Defendants, the jury

concluded that Plaintiff had not met her burden of proving that

she did not sign the May 27, 2005 security deed.                          In light of

the    jury    verdict,        Plaintiff’s        allegations      in   the     Amended

Complaint cannot be accepted to establish that the security deed

is    void    due    to   forgery.      And       because    all   of     the   damages

Plaintiff seeks in her motion for default judgment flow from her

allegation that the security deed is                      void due to forgery—an

allegation that the jury rejected—she cannot prove any damages

because the security deed is not void.                      Cf. Gulf Coast Fans,

Inc. v. Midwest Elecs. Importers, Inc., 740 F.2d 1499, 1512

(11th Cir. 1984) (citing Frow v. De La Vega, 82 U.S. 552, 554

(1872)) (suggesting that it would be “incongruous and unfair”

for a plaintiff to prevail on a breach of contract claim against

a defaulting defendant when a jury in a separate action had

concluded that plaintiff had breached the contract).                          The Court

rejects the notion that it can simply speculate what damages

Plaintiff would suffer if she did not have a valid security deed

encumbering her property.

       The Court recognizes Plaintiff also alleged that Emmco, LLC

violated the Truth in Lending Act (“TILA”) by failing to make

disclosures         required    under   15       U.S.C.   § 1631    and    15    U.S.C.


                                             2
§ 1638.     Plaintiff         did   not   mention       TILA   in    her    motion      for

default judgment, and she did not present any evidence that she

suffered damages caused by Emmco, LLC’s failure to make the TILA

disclosures.       Furthermore, claims for damages under TILA must be

brought “within one year from the date of the occurrence of the

violation.”    15 U.S.C. § 1640(e).                   Even if this deadline were

tolled until February 2016, when Plaintiff says she learned of

the refinance loan, Plaintiff did not file this action until

more than a year later, so any TILA damages claims are time-

barred.

    For the reasons set forth above, Plaintiff’s motion for

default    judgment      as    to   Emmco,      LLC    (ECF    No.   92)    is    denied.

Furthermore, the Court finds that Plaintiff has no viable claims

against    Emmco,    LLC      given   the    binding     determination           that   the

security    deed    on   her    property        is    valid    and   her    claims      are

otherwise barred by the statute of limitations.                            Accordingly,

judgment shall be entered in Emmco, LLC’s favor along with the

other Defendants.

    IT IS SO ORDERED, this 12th day of December, 2019.

                                                S/Clay D. Land
                                                CLAY D. LAND
                                                CHIEF U.S. DISTRICT COURT JUDGE
                                                MIDDLE DISTRICT OF GEORGIA




                                            3
